Mr. Justice Figueras,,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact and conclusions of law of the order of October 1, of the previous year, and substantially those of fact, and the first, third and fourth conclusions of law of the concordant order of the 20th of August of said year, are accepted.
Injunction being a remedy to prevent the doing of a certain thing which infringes upon or prejudices the rights of a person, it is undeniable that the one obtained in the present case, which, owing to the summary character which is peculiar to it, has in its favor brevity in the proceedings, will lie.
Although the propriety of the writ in the present case cannot be ignored, the fact should also be taken into consideration that both Justa García and Juan Ignacio Caloca are litigating, by means of proceedings in intervention, the ownership of a part of the attached estate, and this gives rise to the idea that right may be declared in favor of the former, and then the bond of one hundred dollars may be insufficient to make indemnity for the damages caused by the prohibition, which dangek is foreseen by section 12 of the injunction law, and the court before which the claim is made and the evidence submitted is the one to determine whether there will be future damage and the amount which .should be provided against.
Having examined the provisions of rule 63 of General Order No. 118, series of 1899, the orders appealed from are affirmed-, and it is held that the writ of injunction applied for by Juan Ignacio Caloca was properly issued, and the right reserved by section 12 of the injunction law is reserved to Justa García, widow of Bivera, without special imposition of costs.
*249Chief Justice Quiñones and Justices Hernández and Mac-Leary concurred.
Mr. Justice Sulzbacher dissented.